Citation Nr: 1541741	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, claimed as secondary to asbestos exposure, to include emphysema and chronic obstructive pulmonary disease.

2.  Entitlement to service connection for the sickle cell trait.

3.  Entitlement to service connection for sickle cell anemia.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The case was certified to the Board by the Winston Salem, North Carolina RO.

The claims of entitlement to service connection for a pulmonary disorder and sickle cell anemia are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's sickle cell trait standing alone is a congenital defect and not a ratable disability as a matter of law.


CONCLUSION OF LAW

The Veteran's sickle cell trait was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004). 

Here, the record reflects that the Veteran was mailed a letter in September 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. Thus, the Veteran was given appropriate notice to allow him to participate effectively in the processing of his claim.  Therefore, the Board finds that the VA has satisfied its duty to notify under the VCAA. 

Further, given the fact that a sickle cell trait standing alone is not a ratable disability, 38 C.F.R. § 4.117, Diagnostic Code 7714 (2015), the Board finds that the VA has satisfied its duty to assist under the VCAA.  

Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a), there is a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c) , 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Moreover, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303(c), 4.9 (2015).  

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993); Carpenter v. Brown , 8 Vet. App. 240, 245   (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99. 

In this case blood studies in February 1986 were positive for the appellant being a carrier of the sickle cell trait.  The "[s]ickle cell trait alone, without a history of directly attributable findings, is not a disability."  38 C.F.R. § 4.117 Diagnostic Code 7714.   While Board finds further development warranted on the question whether service connection is warranted for sickle cell anemia, there is no basis in the law to grant service connection for a sickle cell trait standing alone.  Hence, the claim is denied as a matter of law.


ORDER

Entitlement to service connection for a sickle cell trait is denied.  

REMAND

VA has a duty to assist the Veteran in the development of his claims prior to the issuance of a decision on the merits.  This includes the duty to provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA General Counsel has issued a precedential opinion holding that service connection may be established for congenital diseases.  See VAOPGCPREC 82-90 (Jul. 18, 1990).  That opinion specifically notes that sickle cell anemia is a congenital disease, and service connection may be established for sickle cell anemia if the evidence as a whole establishes that it was incurred or aggravated during service within the meaning of VA law and regulations.  Id.  

As noted above the Veteran tested positive for sickle cell trait in February 1986.  The service treatment records also show that he was given a provisional diagnosis of sickle cell anemia in December 1986.  Therefore, a VA medical opinion is necessary to determine whether any inservice signs and symptoms of sickle cell anemia while on active duty are related to any current signs and symptoms of sickle cell anemia.  McLendon.  

The duty to assist also requires VA to make reasonable efforts to assist the Veteran in obtaining private medical records that are relevant to his claims.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, the Veteran has submitted several medical records release authorizations, but the AOJ has not taken action to obtain the outstanding records identified by the Veteran.  The AOJ allowed the initial set of authorizations to expire without any effort to request the identified records.  The AOJ requested new authorizations from the Veteran in December 2013 due to the expiration of the initial authorizations.  The Veteran submitted new authorizations as requested, but the AOJ failed to take action on the second set of authorizations prior to certifying this appeal to the Board.  

The failure to assist the Veteran in obtaining private medical records is particularly alarming considering the AOJ dismissed a July 2010 positive opinion from Amir Herman, D.O., regarding the Veteran's claim of entitlement to service connection for a pulmonary disability due to a lack of sufficient rationale.  The Veteran submitted a medical records release to secure records from Dr. Herman, which if acted upon may produce the necessary evidence to substantiate the Veteran's claim.  However, the AOJ elected to rely on a February 2010 VA opinion that provides an insufficient rationale to deny the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  

In light of these deficiencies, the Board finds it necessary to schedule the Veteran for a new examination to address the etiology of any diagnosed pulmonary disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).

Finally, the record suggests that the Veteran has received disability benefits from the Social Security Administration since 1993.  When there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  There is no indication that SSA records have been requested.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain any relevant private and VA medical records identified by the Veteran.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Social Security Administration  and obtain and associate with the claims file copies of the Veteran's records regarding Social Security disability benefits, including any decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All records/responses received should be associated with the claims file, VBMS file, and/or Virtual VA file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a hematology examination regarding his claim of entitlement to service connection for sickle cell trait and/or sickle cell anemia.  The claims file, VBMS file and Virtual VA file must be reviewed by the hematologist in conjunction with the examination.  The hematologist is to first address whether it is at least as likely as not that the Veteran currently suffers from any pathological findings due to sickle cell anemia.  If so, the hematologist must address whether it is at least as likely as not that sickle cell anemia is due to service.

A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

5.  Schedule the Veteran for a new examination to determine whether he has a currently diagnosed pulmonary disability that is at least as likely as not the result of any injury or disease in service, to include due to exposure to asbestos.  The claims file, VBMS file and Virtual VA file must be reviewed by the examiner in conjunction with the examination.  The examiner must specifically address the July 2010 statement from Dr. Herman.  A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

6.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



